DETAILED ACTION
This Final Office Action is in response to the application filed on 06/30/2015 and the Amendment & Remark filed on 01/04/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejection is withdrawn in view of the Amendment filed on 01/04/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-24 and 27-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: an application server comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device to perform the following:
store a plurality of template fee agreements with different payment options; 
receive identification of a legal field from a user device;
responsive to the legal field, provide a plurality of template fee agreements to the user device;
receive identification of a single template fee agreement of the plurality of template fee agreements from the user device to provide a selected template fee agreement;
based on the selected template fee agreement, provide a list of attorneys and billable rates to the user device, the billable rates adjusted based on where the client is located;
receive a selection of one or more attorneys and billable rates from the user device;
receive terms selection data according to the selected template fee agreement from the user device to provide selected terms; 
automatically generate a generated fee agreement based on the selection of the one or more attorneys and billable rates and  the selected terms for the selected template fee agreement;
display the generated fee agreement for review and electronic signature;
return the generated fee agreement with the electronic signature to the user device.
wherein the selected template fee agreement corresponds to at least one of the following:
a flat fee agreement; a capped fee agreement; a banded fee agreement; a discounted" 'hourly rate agreement; or a discounted hourly rate agreement according to task, matter, activity, phase or client group.
receiving, by the application server form the user device, identification of at least one attorney and at least one corresponding billable rate as part of the terms selection data.
accessing a third party credit report; and provide a term of the generated fee agreement based on the credit report.
adding an additional client to a client group; and providing a discount to the generated fee agreement based on the additional client being added to the client group.
receiving a selection of one or more interest rate indices; and providing a term to the generated fee agreement based on the selection of one or more interest rate indices.
receiving a selection of a sort type relating to at least one of date or timekeeper; and providing a term to the generated fee agreement based on the selection of the sort type.
wherein the sort type relates to at least one of a date or timekeeper.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers the generation of a fee agreement but for the recitation of generic computer components. That is, other than reciting generic computing language such as “processing device”, “executed by the processing device cause the processing device to perform” and “by the application server”, nothing in the claim elements that precludes the steps from that of a commercial activity of generating a fee agreement. For example, but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “store a plurality of template fee agreements with different payment options” in the context of the claimed invention encompasses one or more person manually storing the plurality of template fee agreements with different payment options;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive identification of a legal field from a user device;” in the context of the claimed invention encompasses one or more person manually receiving the identification from a user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “responsive to the legal field, provide a plurality of template fee agreements to the user device;” in the context of the claimed invention encompasses one or more person manually providing the fee agreement templates to the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive identification of a single template fee agreement of the plurality of template fee agreements from the user device to provide a selected template fee agreement;” in the context of the claimed invention encompasses one or more person manually receiving the identification of template;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “based on the selected template fee agreement, provide a list of attorneys and billable rates to the user device, the billable rates adjusted based on where the client is located” in the context of the claimed invention encompasses one or more person manually providing a list of attorneys and billable rates to the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive a selection of one or more attorneys and billable rates from the user device” in the context of the claimed invention encompasses one or more person manually receiving the selection of attorneys and billable rates from the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive terms selection data according to the selected template fee agreement from the user device to provide selected terms” in the context of the claimed invention encompasses one or more person manually receiving the term selection;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “automatically generate a fee agreement based on the selected terms for the selected template fee agreement” in the context of the claimed invention encompasses one or more person manually generating a fee agreement based on the selected;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “return the generated fee agreement with the electronic signature to the user device” in the context of the claimed invention encompasses one or more person manually returning the generated fee agreement to the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “provide the term or condition to the fee agreement based on the analysis with the another fee agreement” in the context of the claimed invention encompasses one or more person manually providing the term or condition of the fee agreement based on the analysis with the another fee agreement;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “display the fee agreement for review and electronic signature” in the context of the claimed invention encompasses one or more person manually showing the fee agreement for review and signature;
but for the “by the application server form the user device” language, “receiving, by the application server form the user device, identification of at least one attorney and at least one corresponding billable rate as part of the terms selection data” in the context of the claimed invention encompasses one or more person manually receiving the identification and rate;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “access a third party credit report; and provide a term of the generated fee agreement based on the credit report” in the context of the claimed invention encompasses one or more person manually accessing a third party credit report and providing a term of the generated fee agreement based on the credit report;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “add an additional client to a client group; and provide a discount to the generated fee agreement based on the additional client being added to the client group” in the context of the claimed invention encompasses one or more person manually adding an additional client to a client group; and providing a discount to the generated fee agreement based on the additional client being added to the client group.;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive a selection of one or more interest rate indices; and provide a term to the generated fee agreement based on the selection of one or more interest rate indices” in the context of the claimed invention encompasses one or more person manually receiving a selection of one or more interest rate indices; and providing a term to the generated fee agreement based on the selection of one or more interest rate indices;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive a selection of a sort type; and provide a term to the generated fee agreement based on the selection of the sort type” in the context of the claimed invention encompasses one or more person manually receiving a selection of a sort type relating to at least one of date or timekeeper; and providing a term to the generated fee agreement based on the selection of the sort type. If a claim, under its broadest reasonable interpretation, covers a commercial activity, such as the generating of a fee agreement but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processing device or application server to perform the receiving, providing, generating, comparing, updating and displaying steps. The processing device or application server in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. As to the feature “scan and perform optical character recognition on another fee agreement”, the scanning and performing of OCR amount only to insignificant extra-solution activity for extracting data from a document. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to generate a fee agreement amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving identification and receiving selection data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and scan and perform optical character recognition (Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 21-24 and 27-36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 




Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 

The applicant argued that the claimed invention improves prior art systems which were not suited to large law firms and professional firms having a global presence with multiple local offices. However, it should be noted that the alleged improvement is not a technological improvement. The applicant also argued that the claimed invention is patent eligible because the claimed invention does not seek preempt all use of the abstract idea. However, it should be noted that “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility”. (See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18) As such, the applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698